The authority of an agent to collect a note or bill does not authorize him to indorse the note or bill either in the name of his principal or on his own account, and the defendant's acquiescence in the approval of the sale, supposing it to be an out and         (440) out sale simply, was not a ratification in fact of the unauthorized indorsement, of which he had no knowledge when he approved the sale. Hinesv. Butler, 38 N.C. 307. The attorney, prima facie, had no authority to sell and indorse and the plaintiff, under the circumstances of this case, should have inquired as to the extent of his authority. Earp v. Richardson,81 N.C. 5; Biggs v. Ins. Co., 88 N.C. 141; Smith, Cont., 311. There should be a
New trial.